Citation Nr: 0502741	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
degenerative disc disease of the lumbosacral spine, 
superimposed on herniated lumbar disc.  

2.  Entitlement to an evaluation greater than 10 percent for 
osteoarthritis of the third (middle) finger, right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied increased evaluations for 
the veteran's service-connected low back and third right 
finger disabilities.  The veteran filed a timely appeal of 
the RO determination.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the 
lumbosacral spine is characterized by subjective complaints 
of pain and stiffness, and objective evidence of mild 
limitation, and without neurologic impairment.  

2.  The veteran's right middle finger disability is 
manifested by x-ray evidence of osteoarthritis and distal 
interphalangeal joint flexion to 60 degrees, proximal 
interphalangeal joint flexion to 90 degrees, and 
metatarsophalangeal joint flexion to 80 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine, superimposed on herniated lumbar disc, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002, 2003), Diagnostic Code 5237-5243 (2003 & 
2004).  

2.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the third (middle) finger, 
right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Codes 
5010, 5226 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
increased ratings for his service-connected lumbosacral spine 
and third right finger disabilities in February 2002.  No 
evidence was identified at that time.  In a September 2002 
letter pursuant to the VCAA, the RO advised the appellant of 
the types of evidence that he needed to send to VA in order 
to substantiate the claim, as well as the types of evidence 
VA would assist in obtaining.  Specifically, he was advised 
to identify the names of any VA or non-VA facilities/doctors 
who had treated him for his service-connected disabilities.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims.  The veteran did not respond to 
the RO's letter.  

For the above reasons, the Board finds that the RO's notice 
in September 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO obtained the veteran's VA outpatient 
treatment records for the period from January 2002 to June 
2002.  Moreover, the record shows that the veteran was 
afforded a VA contract examination in May 2002.  With respect 
to such examination, review of the examination report reveals 
that the examiner focused his attention to the left middle 
finger, rather than the right finger.  Despite, such error, 
the Board finds that the examination report is adequate for 
rating purposes as it includes findings, to specifically 
include range of motion studies and x-rays with respect to 
the right, third finger.  As such, no further examination is 
warranted.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

A.  Background

Historically, the veteran's service medical records reflect 
that he injured his low back following a fall on the ice.  
They further reflect that he fractured the base of his distal 
phalanx of the right, third finger after a window closed on 
his finger. Service connection for degenerative disc disease 
of the lumbosacral spine and osteoarthritis of the third, 
right finger was granted by way of a April 1999 rating 
decision.  20 percent and 10 disability evaluations were 
assigned, respectively.  

In February 2002, the veteran claimed entitlement to 
increased rating for his service-connected disabilities.  

B.  Lumbosacral Spine

VA outpatient treatment records reflect that the veteran was 
seen in January 2002 and June 2002 with complaints of low 
back pain.  He also complained of bilateral hip pain, mainly 
at night.  He stated that the pain ranged from 0 to 7 on a 
scale of 10.  Upon physical examination, there were no 
neurologic abnormalities found.  The assessment was low back 
pain and degenerative joint disease.  

The veteran attended a VA contract examination in May 2002.  
Therein, he complained of constant pain, weakness, fatigue, 
lack of endurance, and stiffness of the low back.  Flare-ups 
were reported to last from hours to days, accompanied by 
horrible pain.  He stated that the condition was worsened by 
simple tasks or bending.  His symptoms were partially 
alleviated by rest, hot baths, or use of Tylenol or non-
steroidal anti-inflammatory drugs.  

Upon physical examination, the veteran displayed a slightly 
antalgic gait.  There were no obvious muscle spasms or 
tenderness of the low back.  No neurologic abnormalities were 
found.  His feet showed no signs of abnormal weight-bearing.  
He had no limitation in standing or walking.  He had some 
age-commensurate mild limitation of motion due to some 
general stiffness and mild pain.  He performed flexion to 85 
degrees, extension to 20 degrees, right and left lateral 
flexion each to 35 degrees, and right and left rotation each 
to 25 degrees.  Overall, the examiner noted that the veteran 
was relatively limber in changing positions over the course 
of the examination.  An x-ray examination revealed no 
fracture or deformity of the lumbar spine.  There were 
moderate degenerative changes but with normal intervertebral 
disc spacing throughout.  The diagnosis was intervertebral 
disc syndrome.  

The veteran's service-connected lumbar spine disability is 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  During the pendency of the appeal VA revised the 
criteria used to determine the severity of lumbosacral spine 
disabilities.  And where, as here, the governing law or 
regulation changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  However, the 
revised regulations cannot be applied prior to their 
effective date, unless they specifically contain such a 
provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  See also, 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  

In this matter, the RO already considered the severity of the 
veteran's low back disability under both the former and 
revised criteria in effect prior to September 26, 2003.  The 
Board notes that there was an additional change to the rating 
criteria subsequent to the RO's August 2003 supplemental 
statement of the case.  The revised rating criteria did not 
result in substantial changes to the evaluation of 
intervertebral disc syndrome and thus, the veteran is not 
prejudiced by the Board consideration of such criteria 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the former criteria, in effect prior to September 23, 
2002, moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion would not be warranted.  
VAOPGCPREC 36-97 (Dec. 1997).  

The criteria pertaining to the evaluation of intervertebral 
disc syndrome, alone, were revised effective September 23, 
2002 (67 Fed. Reg. 54345-54349 (2002)), followed by a 
revision of the entire section of the rating schedule 
pertaining to disabilities of the spine effective September 
26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R.  
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  The 2003 
revisions did not result in any substantive changes from the 
2002 revisions for the evaluation of intervertebral disc 
syndrome, although the number of the Diagnostic Code was 
changed from 5293 to 5243.  Under the new criteria, 
intervertebral disc syndrome is rated based on separate 
manifestations, combined under 38 C.F.R. § 4.25, or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.  

The revised regulations include a general rating formula for 
diseases and injuries of the spine.  For forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a 20 percent rating 
is warranted.  For forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R.  § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004).

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).   

The Board observes in this instance that the veteran's 
service-connected lumbar spine disability is manifested 
primarily by subjective complaints of continuing and constant 
pain, and stiffness.  Objectively, the disability is shown to 
result in slight limitation of motion and x-ray evidence of 
degenerative changes.  

The evidence reflects, however, that despite complaints of 
pain, range of motion of the back has was characterized as 
"mild" during the May 2002 VA contract examination.  
Moreover, it was reported that he did not have any obvious 
signs of neurological abnormalities or signs of 
radiculopathy.  It is noted that the veteran takes an over-
the-counter medication for pain, indicates that he has been 
managing with conservative treatment, and that he does not 
appear to have any regular medical follow-up in this regard.  

The Board thus finds although there are diagnostic findings 
of degenerative disc disease, it is not shown that the 
veteran has any significant objective or subjective 
neurological complaints or symptomatology, to include 
radiculopathy, and no neurologic deficit has been clinically 
indicated.  The appellant appears to have relatively stable 
lumbar spine function, and no weakness or fatigability in 
this regard was objectively reported.  Indeed, during the May 
2002 examination the veteran was noted to be relatively 
limber in changing positions.  Thus, it is found that the 
veteran does not exhibit any persistent symptoms compatible 
with more than moderate intervertebral disc syndrome for 
which a 20 percent disability evaluation, but not greater, is 
warranted.

The Board has considered whether a higher evaluation is 
possible pursuant to former Diagnostic Code 5295, pertaining 
to a disability manifested by a lumbosacral strain; however, 
the veteran's lumbar spine disability is not manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, or marked limitation of forward bending 
in a standing position.  There is no also evidence of 
abnormal mobility on forced motion.  The Board thus finds 
that a severe degree of lumbosacral strain is not supported 
by the evidence of record after consideration of the totality 
of the evidence.  

As to the revised Diagnostic Code 5293 (now numbered 
Diagnostic Code 5243), it is not shown that during any recent 
12-month period, there have been "incapacitating episodes" 
having a total duration of at least four weeks during the 
past twelve months.  In view of such, the criteria for a 40 
percent rating under the revised Diagnostic Code 5293 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  

Finally, under the revised formula for evaluating diseases 
and injuries of the spine, there is no competent evidence to 
suggest that the disability results in unfavorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  Indeed, 
upon objective examination, the veteran was able to flex to 
85 degrees.  No ankylosis was demonstrated.  As such a 40 
percent evaluation or greater is not warranted pursuant to 
revised Diagnostic Code 5243 when evaluating based on the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The Board has also carefully considered the evidence relating 
to the service-connected back disability in conjunction with 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to 
include any functional impairment which may be attributed 
thereto with respect to the holding in DeLuca v. Brown, 8 
Vet. App. 202, 205-7 (1995).  The Board finds, however, that 
the 20 percent disability evaluation currently assigned 
adequately contemplates any and all disability associated 
with the lumbar spine, to include pain resulting from 
functional loss.  The Board further finds, that absent a 
showing of more significant objective evidence of lumbar 
pathology, an evaluation in excess of 20 percent is not 
warranted under any applicable rating criteria, and an 
increased rating is denied.  

Finally, the Board has further contemplated extraschedular 
evaluation here, but finds that there has been no showing 
that the veteran's service-connected disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  
See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96  (1996); 
Shipwash v.  Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

C.  Right Middle Finger

VA outpatient treatment records associated with the claims 
file reflect diagnoses of trigger finger.  However, they do 
not indicate which finger is affected by the condition.  

During the VA contract examination in May 2002, the veteran 
complained of arthritic pain in the fingers.  A 
musculoskeletal examination showed osteoarthritic changes in 
the fingers.  He was able to flex his right third distal 
interphalangeal joint to 60 degrees.  He was able to flex his 
proximal interphalangeal joint to 90 degrees.  He was able to 
flex his metatarsophalangeal joint to 80 degrees.  There was 
partial ankylosis of the joint.  The examiner noted that 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  An x-ray of the 
hands showed severe ostearthritic changes and deviations in 
linearity at the second and fifth fingers of the left hand.  

The veteran's right, middle finger disability is rated as 10 
percent disabling pursuant to Diagnostic Code 5010-5226.  
Diagnostic Code 5010 pertains to arthritis due to trauma, 
substantiated by x-ray findings.  It is rated as degenerative 
arthritis.  The evaluation of arthritis is rated on the basis 
of the limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Favorable or 
unfavorable ankylosis of the middle finger of either hand 
warrants a 10 percent rating.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger to within 2 inches  (5.1 cm.) of the median 
transverse fold of the palm.  It is considered unfavorable 
when it precludes such motion.  Extremely unfavorable 
ankylosis will be rated analogous to amputation under the 
provisions of diagnostic code 5154.  Ankylosis is considered 
to be extremely unfavorable when all the joints of the finger 
are in extension or in extreme flexion, or when there is 
rotation and angulation of the bones.  38 C.F.R. § 4.71a, 
Code 5226, note (3) preceding diagnostic code 5216, and note 
following diagnostic code 5227.  

A 10 percent evaluation for amputation of the middle finger 
of the major or minor upper extremity is warranted if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  A 20 
percent evaluation requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. § 4.71a, Code 5154. 

Finally, the metatarsophalangeal joint has a range of 0 to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of 0 to 100 degrees of flexion, and the distal 
interphalangeal joint has a range of 0 to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Code 5226, note (1) preceding 
diagnostic code 5216.  

In this case, the veteran's right middle finger is manifested 
by osteoarthritis, and range of motion limited by 
approximately 10 degrees.  There is no objective medical 
evidence to show that the disability results in extremely 
unfavorable ankylosis or that the disability is comparable to 
amputation of the finger with metacarpal resection.  
Additionally, there is no competent evidence showing that the 
right middle finger interferes with overall function of the 
hand or limits the motion of other digits.  Hence, an 
evaluation greater than 10 percent is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

An evaluation greater than 20 percent for degenerative disc 
disease of the lumbosacral spine, superimposed on herniated 
lumbar disc is denied.  

An evaluation greater than 10 percent for osteoarthritis of 
the third (middle) finger, right hand, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


